DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 & 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
The recitation “extracting the pore image comprises segmenting one or more of (Note: This is a recitation in the alternative, satisfied by a teaching of any one option) the obtained image, the histogram-equalized image and the filtered 
The recitation “is selected from the group consisting of a color image, a grayscale image, and combinations thereof” (claim 13, lines 1-2) appears to encompass all possible types of image, and thus does not further limit the recited “at least one image of the subject”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
The terms “the histogram-equalized image” and “the filtered image” (claim 8, line 2) lack proper antecedent basis in parent claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-9, & 12-13, insofar as claims 8-9 & 13 are understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kitamura (US 8591414).
Claim 1: A method for identifying a pore color of at least one skin pore, comprising:
a. obtaining at least one image of a subject (Kitamura column 2, lines 48-51, using image of skin of examinee);
b. extracting a pore image from the obtained image, wherein the extracted pore image identifies a boundary of the at least one skin pore (Kitamura column 2, lines 53-54, extracting pore image, column 2, line 57, generating pore size (a measurement inherently requiring boundary identification)); and
(Kitamura Figure 17, combined images of subject and pores with pore hue information).
Claim 8: The method of claim 1 (see above), wherein extracting the pore image comprises segmenting one or more of (Note: This is a recitation in the alternative, satisfied by a teaching of any one option) the obtained image (Kitamura column 2, lines 53-54, extracting (i.e. separating from background) pore image), the histogram-equalized image and the filtered image.
Claim 9: The method of claim 8, wherein the segmenting is performed by one or more of (Note: This is a recitation in the alternative, satisfied by a teaching of any one option) a thresholding method, color-based segmentation method (Kitamura column 2, lines 51-60, extraction of pore image using color components), transform method, and texture method.
Claim 12: The method of claim 1, further comprising classifying the at least one skin pore into a predetermined class (Kitamura column 18, lines 64-65, extraction of pore portions based on size larger than the norm) based on one or more of (Note: This is a recitation in the alternative, satisfied by a teaching of any one option) a pore color, a pore color contrast value, a pore geometry (Kitamura column 18, lines 64-65, extraction of pore portions based on size larger than the norm), and combinations thereof.
Claim 13: The method of claim 1, wherein the at least one image of the subject is selected from the group consisting of (Note: This is a recitation in the alternative, satisfied by a teaching of any one option) a (Kitamura column 2, lines 51-60, extraction of pore image using color components, inherently requiring a color image input), a grayscale image, and combinations thereof.
Allowable Subject Matter
Claims 14-18 & 20 are allowed.
Claims 2-7 & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-11, insofar as they are understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Re claims 2 & 14 (and dependent claims 3-4 & 15-18), the art of record does not teach or suggest the recited defining of an adjacency area and adjacency area color comparison in conjunction with the recited arrangement for extraction of pore images from a subject image.
Re claim 5 (and dependent claims 6-7 & 19), the art of record does not teach or suggest the recited histogram 
Re claim 10 (and dependent claim 11), the art of record does not teach or suggest the recited pore extraction via thresholding segmentation in conjunction with the recited arrangement for extraction of pore images from a subject image.
Re claim 20, the art of record does not teach or suggest the recited defining of an adjacency area and adjacency area intensity comparison in conjunction with the recited arrangement for extraction of pore images from a subject image.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grichnik, Urakami, Chhibber, Guyon, Nakamura, Tan, Katusyama, Van Bree, and Simpson disclose examples of image analysis to identify skin pores and blemishes.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663